268 F.2d 220
SOUTHERN UNION GAS CO.v.Herman T. NORMAN et al.Herman T. NORMAN et al.v.SOUTHERN UNION GAS CO.
Nos. 6024, 6025.
United States Court of Appeals Tenth Circuit.
April 13, 1959.

Appeal and cross-appeal from the United States District Court for the District of New Mexico.
George T. Harris, Jr., Albuquerque, N.M., Manuel A. Sanchez, Santa Fe, N.M., and Willis L. Lea, Jr., Dallas, Tex., for appellant and cross-appellee.
Frank M. Mims, Albuquerque, N.M., and Johnston Jeffries, Aztec, N.M., for appellees and cross-appellants.
Before BRATTON, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Dismissed pursuant to stipulation of the parties.